Citation Nr: 1434786	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  14-23 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from February 1958 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's July 2014 Informal Hearing Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his sole service-connected disabilities of bilateral hearing loss and tinnitus render him unable to obtain and maintain substantially gainful employment.  Effective December 23, 2010, he holds a combined 60 percent rating for such disabilities, which renders him eligible for consideration of a schedular TDIU rating under 38 C.F.R. § 4.16(a).  

When the schedular rating is less than total, a TDIU may be awarded based upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Here, the Veteran possesses a high school education and worked as a nurseryman until 1991.  See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received May 2011.  He last worked in 1991, and reports that he did not leave work due to disability.

The most recent VA examination in January 2011 described the Veteran as manifesting severe to profound sensorineural hearing loss bilaterally, which caused hearing difficulty, but did not have effects on his occupation or usual daily activities.  The Veteran has presented a March 2012 physician opinion letter which posits that his severe to profound hearing loss and tinnitus disabilities have "essentially" rendered him unemployable.  In this respect, it is noted that the Veteran needs to avoid working in any noise environment to prevent an exacerbation of hearing loss, that his hearing limitations prevent face-to-face and telephonic verbal communications, and that he would be placed in a significant safety risk in any job setting involving transportation/driving or operation of heavy/moving equipment.

However, according to the March 2012 examiner opinion, the Veteran's landscaping duties did not involve significant noise exposure.  There is no description as to whether the Veteran's job duties involved face-to-face and telephonic verbal communications, or that he was involved in transportation/driving or operation of heavy/moving equipment.  In short, there is a lack of details concerning the Veteran's limitations in his prior occupation in landscaping nursery.

While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded VA Social and Industrial Survey that provides a full description of the effects of the Veteran's bilateral hearing loss and tinnitus on his ordinary activities, to include his employability.  38 C.F.R. 
§ 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a Social Industrial Survey to ascertain the impact of his bilateral hearing loss and tinnitus on his ordinary activities, to include his employability.  The claims folder contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history, to include his duties in landscaping nursery.  

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's bilateral hearing loss and tinnitus on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, to include that of a landscaper, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim for a TDIU should be adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

